Citation Nr: 1136756	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a bilateral foot/ankle condition, to include as due to undiagnosed illness.    

3.  Entitlement to service connection for a bilateral hand/wrist/forearm condition, to include as due to undiagnosed illness.  

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the cervical spine, C4-5, C5-6.  

5.  Entitlement to a rating in excess of 10 percent for allergic rhinitis with headaches.  

6.  Entitlement to an initial rating in excess of 40 percent for chronic fatigue syndrome.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987, May 1989 to September 1990, December 1990 to April 1991, and July 1994 to July 1997, including service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran had additional service in the U.S. Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2005 rating decision in which the RO in St. Petersburg, Florida, inter alia, denied the Veteran's claims for service connection for fatigue, vertigo, a right foot/ankle condition, a left foot/ankle condition, a right hand/wrist/forearm condition, a left hand/wrist/forearm condition, and seborrheic dermatitis.  The RO also granted an increased rating of 20 percent for DJD, cervical spine, C4-5, C5-6, and granted an increased rating of 10 percent for allergic rhinitis with headaches.  In January 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Nashville, Tennessee RO, which has certified this case for appellate review.  

In March 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2009, the Board remanded the claims for service connection for fatigue, vertigo, a bilateral foot/ankle condition, a bilateral hand/wrist/forearm condition, and seborrheic dermatitis, as well as claims for increased ratings for DJD of the cervical spine and allergic rhinitis, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a September 2010 rating decision, the AMC granted service connection for seborrheic dermatitis.  In a February 2011 rating decision, the AMC granted service connection for chronic fatigue syndrome.  These rating decisions represent a full grant of the benefit sought with respect to each of these claims for service connection.   As will be discussed below, in June 2011, the Veteran filed an NOD with the initial rating assigned for chronic fatigue syndrome.  

In a March 2011 supplemental SOC (SSOC), the AMC continued to deny the claims for service connection for vertigo, a right foot/ankle condition, a left foot/ankle condition, a right hand/wrist/forearm condition, and a left hand/wrist/forearm condition, and claims for increased ratings for DJD of the cervical spine and allergic rhinitis.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claim to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

In correspondence received in June 2011, the Veteran stated that he was unemployed for half of 2005 and all of 2006 due to an inability to concentrate caused by all of his disabilities.  He added that he was employed for a year in 2007, but was once again let go due to an inability to concentrate.  Thereafter, he was unemployed for four months, after which he worked as a home health nurse for just over a year.  He indicated that he was let go from this job for recording incorrect times on his visits as a result of fatigue and lack of concentration.  The Veteran indicated that he remained unemployed.  In addition to the disabilities listed on the title page of this decision, the Veteran is service-connected for seborrheic dermatitis, adjustment disorder with depressed mood, DJD of the lumbar spine, reactive airway disease, and herpes simplex of the left eyelid.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion that he is unemployed due to an inability to concentrate caused by all of his disabilities, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The Board's decision below grants service connection for a bilateral foot/ankle condition and a bilateral/hand/wrist/forearm condition.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.  

2.  The weight of the medical opinion evidence regarding whether the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is related to service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral foot/ankle condition, specifically, peripheral neuropathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hand/wrist/forearm condition, specifically, peripheral neuropathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of each claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Active duty includes any period of active duty for training (ADT) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INADT) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6.

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ADT or from injury incurred or aggravated while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 1131.

Service treatment records reflect that, in his January 1983 Report of Medical History at enlistment, the Veteran gave a history of fracturing his big left toe.  He also reported tearing his left bicep muscle as a result of a football injury at age 17; adding that this injury had healed and full mobility had been restored.  The physician noted no sequela, not considered disabling.  Clinical evaluation of the upper and lower extremities and feet on enlistment examination in January 1983 was normal.  The physician commented that the Veteran had no problems with his legs or feet.  

In November 1984, the Veteran reported spraining his right ankle while playing soccer one day earlier.  Examination of the right ankle revealed noticeable edema and decreased range of motion.  The assessment was post eversion sprain.  Examination for enlistment in the Army Reserves, in December 1988, revealed pes planus, moderate, asymptomatic.  In April 1990, the Veteran presented with a two month history of right mid-foot pain.  The assessment was right foot plantar fasciitis.  

Clinical evaluation of the upper and lower extremities and feet was normal on examination in July 1993 and on enlistment examination in May 1994.  In April 1996, the Veteran complained of pain in his left hand, usually in the morning, with stiffness.  He denied numbness or tingling.  Examination was normal.  On VA general medical examination prior to discharge, in April 1997, examination of the feet was normal.  No neurological disease was found on examination.  On separation examination in May 1997 clinical evaluation of the upper and lower extremities and feet was normal.  

Post-service VA treatment records reflect complaints regarding the feet and hands.  In September 2000, the Veteran presented with complaints of pain in the hands and feet.  In August 2002, he received treatment for plantar fasciitis.  A September 2002 X-ray of the right foot revealed a small calcaneal bony spur, although X-ray of the left foot was normal.  The assessment following treatment in November 2002 was bilateral generalized foot pain, possibly secondary to a combination of plantar fascial pain/equinus; possible venous engorgement in area of tarsal tunnel region; referred pain from back.  During treatment in December 2002, the Veteran reported bilateral foot pain for five years.  December 2002 X-rays of the feet were normal.  The assessment was bilateral generalized foot pain possibly secondary to a combination of plantar fascial pain/equinus; possible venous engorgement in area of tarsal tunnel region; referred pain from back.  A December 2002 EMG/NCV study of the lower extremities was normal.  The assessment following treatment in February 2003 was bilateral gastrocnemius equinus and bilateral plantar fasciitis.  

In March 2003, the Veteran gave a history of bilateral plantar foot pain for seven years and the findings on examination included pes planus.  In October 2003, the Veteran complained of numbness and pain of his fingers and legs (from the mid-calf down).  The pertinent findings were numbness/pain of the fingers and plantar fasciitis.  A November 2003 EMG of the upper extremities revealed a compression neuropathy of the ulnar nerve at the elbow, consistent with a moderate cubital tunnel syndrome on the right.  There was also evidence of a mild compression neuropathy of the right median nerve at the wrist, consistent with a mild carpal tunnel syndrome.  In July 2004, the Veteran complained of numbness in the left fourth and fifth fingers.  EMG of the left upper extremity was normal.  The impression was mild ulnar neuropathy at the left elbow, with no electrodiagnostic evidence of median neuropathy.  The following day, the Veteran underwent right open carpal tunnel release and right cubital tunnel release without transposition.  

During an October 2004 VA examination to evaluate his cervical spine disability, the Veteran described radiation of his neck pain into both of his arms with paresthesias.  On examination, there were no reflex, sensory, or motor defects, nor was there any weakness in the upper extremities.  

An October 2005 VA EMG of the lower extremities was normal.  During VA treatment later that month, the Veteran reported that he was currently unable to work due to foot and ankle pain which had been present for five years.  He also described some forearm pain and stiffness in his fingers.  The assessment included peripheral neuropathy symptoms.  In March 2006, the Veteran was evaluated in the neurology clinic.  He described pain, weakness, tingling, and numbness in both of his feet since the Gulf War in 1996.  The neurologist noted that the October 2005 EMG had been normal.  The impression was that the Veteran had clinical evidence for a mild peripheral neuropathy, although the EMG was normal (which, he added, could change over time).  The neurologist commented that possible etiologies for this peripheral neuropathy were glucose intolerance and vitamin B12 deficiency.  During follow-up treatment in July and October 2006, VA neurologists noted that the Veteran's vitamin B12 level was 336.  Each neurologist noted that a possible etiology for the Veteran's mild peripheral neuropathy was glucose intolerance; however, his HgbA1c was 5.8 percent in July 2005.  

In correspondence dated in September 2006, the Veteran reported that he had been diagnosed with peripheral neuropathy to explain his pain in the feet and hands.  

On VA examination in February 2007, the Veteran described his symptoms as regards his service-connected cervical spine disability.  He noted that he had some radicular symptoms, but that he had carpal tunnel syndrome and cubital tunnel syndrome, which were the most likely causes for these symptoms. 

During VA neurology treatment in May 2007, the Veteran reiterated that he had experienced pain, weakness, tingling, and numbness in both of his feet since serving in the Gulf War.  He, again, complained of pain in the soles of his feet as well as his hands, wrists, forearms, and ankles.  The impression following examination was, again, clinical evidence for a mild peripheral neuropathy, although the October 2005 EMG was normal.  The neurologist noted that the Veteran's random glucose in July 2005 was 124 and, while his HgbA1c at that time was 5.8 percent, the neurologist expressed concern that the Veteran might have an early diabetic/impaired glucose tolerance related neuropathy.  

Records of private treatment dated from August 2007 to April 2009 reflect diagnoses of peripheral neuropathy.  Lab testing from this period reflects that the Veteran's HgbA1c and glucose were high in August and December 2007.  The impression following treatment in August and September 2007 included impaired fasting glucose.  The impression following treatment in January 2008 included diabetes mellitus.  

The Veteran was afforded a VA general medical examination in December 2009.  The examiner discussed the Veteran's complaints regarding the right foot and left hand during service, as documented in the service treatment records.  The Veteran gave a history of abruptly developing pain in the feet and then, gradually, in the hands.  Over the years, his symptoms had progressed to include a deep, aching pain in the forearms, wrists, hands, ankles, and feet, in a stocking and glove type distribution.  The Veteran also reported occasional numbness and tingling.  The examiner noted that the Veteran's symptoms were, presently, attributed to peripheral neuropathy of unknown etiology.  He commented that the diagnosis of peripheral neuropathy was proposed in 2005 and, at that time, evaluation for specific identifiable etiologies of peripheral neuropathy, such as diabetes mellitus and B12 deficiency, were normal.  He noted that the Veteran had been diagnosed with diabetes mellitus since 2007.  

The Veteran gave a history of serving with the Army Rangers during his first period of service, in Fort Lewis, Washington.  He did not have a medically documented cold injury; however, he reported circumstances known to cause non-freezing cold injury.  He described at least one field exercise where he and his unit were frequently exposed to below freezing temperatures.  He reported that he engaged in extended periods of demanding physical activity with numb, insensate, and cold hands and feet.  He added that he was a mortarman, and had to remove his gloves to manage his work.  He reported swelling and pain in his hands and feet during that time, which he described as troublesome, but not completely disabling.  The Veteran further reported other cold weather training activities at the Yakima training center.  

In discussing his current symptoms, the Veteran described neuropathic type pain in the bilateral ankles and plantar surfaces of both feet as well as persistent, often severe, neuropathic type pain in the forearms and hands.  He further reported aching in the bilateral forearms and hands as well as coldness and aching in the bilateral lower distal leg, ankle, and foot.  He commented that there was a history of intermittent numbness of the hands and feet.  Examination revealed bilateral foot tenderness under the metatarsal heads, as well as mild flattening of the arches with mild overpronation.  Pain was present at rest and increased with manipulation.  Examination of the hands and extremities was normal, other than the Veteran's feet being cool to touch.  Neurologic examination revealed diminished sensation to light touch from the mid-forearms to the fingertips, diminished sensation to pinprick in the mid-upper arms, distally, normal sensation to vibration in the upper and lower extremities, diminished sensation to light touch in the lateral thigh, calf, and medial foot, diffusely diminished sensation to pinprick in the mid-thigh, distally, and diminished sensation to light touch in a stocking-type distribution at the mid-calf, distally.  X-ray studies of the hands and wrists were normal, bilaterally.  X-ray studies of the feet revealed mild flattening of the plantar arches, possibly reflecting the presence of mild bilateral pes planus; slightly increasing osteoarthritis involving the interphalangeal joint and left great toe; slightly increasing degenerative change involving the talonavicular joint of the left foot; and isolated flexion of the left fourth toe PIP joint.  

The pertinent diagnosis was bilateral wrist/hand/leg/ankle/foot condition compatible with idiopathic peripheral neuropathy.  The examiner opined that there was sufficient evidence to conclude that this condition had its initial presentation in service.  He added that the non-freezing injury, as described by the Veteran, was a likely cause of such symptoms.  The examiner noted that the condition, as described by the Veteran, would likely not cause complete incapacitation at the time of injury such that the Veteran would not have been expected to seek medical treatment if able to continue to perform his duties.  The examiner stated that such injuries are often subclinical and initially inapparent, but progressing with time, often becoming sufficiently bothersome to cause the individual to seek treatment only years later and long after the injurious conditions had been forgotten.  The examiner acknowledged that the Veteran's peripheral neuropathy condition was the same as that caused by diabetes and a variety of other conditions; however, he opined that the Veteran's symptoms in service represented the initial manifestation of the condition.  He went on to explain that, while the Veteran's recently diagnosed diabetes mellitus might cause additional nerve injury, it was not clinically possible to distinguish the severity caused by the natural progression of the condition having its onset in service versus any additional disability due to diabetes mellitus or any other superimposed medical condition.  The examiner concluded that the Veteran's bilateral foot/ankle and bilateral hand/wrist/forearm conditions were as likely as not due to peripheral neuropathy which had its first presentation in service, based on findings in the service treatment records.  He commented that the specific etiology of the condition is not known, as is the case with more than 50 percent of all cases of peripheral neuropathy; however, he added that non-freezing cold injury is a recognized cause of such symptoms and the Veteran reported a history of conditions consistent with having sustained an occult non-freezing cold injury.  

In light of the findings on VA examination in December 2009, the AMC scheduled the Veteran for a VA cold injury protocol examination.  On examination in January 2011, the examiner noted that the Veteran first began to complain of bilateral aching pain in approximately 2002, and was diagnosed with plantar fasciitis.  She noted that EMGs done at that time and as recently as 2005 were negative.  She added that the Veteran was diagnosed with diabetes mellitus in 2006 and currently complained of burning and numbness in his feet and hands.  The Veteran described spending 8 to 14 days in the field in Yakima in the winter of 1983, including spending one night sleeping on the ground in 15 degree weather.  He reported cold hands and feet at that time, but no symptoms of frostbite.  He stated that he was able to continue his regular duties and did not seek medical attention at that time.  Sensory examination revealed normal position sense and sensation to vibration, pain, and pinprick in the bilateral upper extremities; however, there was decreased sensation to light touch in the right and left fingertips as well as dysesthesias in the right fingers and left fingertips.  There was sensation to vibration and position sense in the bilateral lower extremities.  Examination of the right lower extremity revealed decreased sensation to pain/pinprick in the right foot and decreased sensation to light touch in the right toes.  Examination of the left lower extremity revealed decreased sensation to pain/pinprick in the left foot and absent sensation to light touch in the left toes.  There were dysesthesias in each foot.  Monofilament testing was positive for peripheral neuropathy of the fingers and both lower extremities.  The diagnosis was peripheral neuropathy of the upper and lower extremities, bilaterally.  

The examiner opined that it was less likely as not (less than a 50/50 probability) that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities was caused by or a result of a cold injury during service in 1983.  In providing a rationale for this opinion, the examiner noted that there was a 19 year period between the time that the Veteran reported experiencing a cold injury until any complaints of foot pain diagnosed as plantar fasciitis and EMGs were negative for peripheral neuropathy.  She added that, shortly after the Veteran began to complain of symptoms he was diagnosed with diabetes mellitus.  She stated that it is well-known that symptoms of diabetes polyneuropathy can be present for years before the diabetes becomes evident.  The examiner opined that it was highly unlikely that the Veteran's neuropathy was caused by cold injury, but was very likely that his symptoms were attributable to plantar fasciitis and diabetic neuropathy.  The examiner concluded by stating that her opinion was based on medical training, clinical experience and expertise, her examination of the Veteran, and review of the records, including the opinion of the December 2009 VA examiner.  

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities is warranted.  

As noted above, the evidence of record includes current diagnoses of bilateral peripheral neuropathy of the upper and lower extremities.  The question remains, however, as to whether there exists a medical nexus between such disabilities and service.

The record contains conflicting medical opinions regarding the relationship between the Veteran's peripheral neuropathy and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The physician who performed the December 2009 VA examination opined that the Veteran's peripheral neuropathy had its initial presentation in service.  His opinion was based on review of the claims file, examination of the Veteran, and was supported by stated rationale.  Specifically, he opined that the non-freezing injury during service, as described by the Veteran, was a likely cause of his symptoms of peripheral neuropathy.  The physician noted that the condition, as described by the Veteran, would likely not cause complete incapacitation at the time of injury such that the Veteran would not have been expected to seek medical treatment if able to continue to perform his duties and added that such injuries are often subclinical and initially inapparent, but progressing with time, often becoming sufficiently bothersome to cause the individual to seek treatment only years later and long after the injurious conditions had been forgotten.  Although the physician commented that the specific etiology of the condition was not known, as is the case with more than 50 percent of all cases of peripheral neuropathy, he nevertheless opined that the Veteran's bilateral foot/ankle and bilateral hand/wrist/forearm conditions were as likely as not due to peripheral neuropathy which had its first presentation in service.  He added that non-freezing cold injury is a recognized cause of such symptoms and the Veteran reported a history of conditions consistent with having sustained an occult non-freezing cold injury.  

The PA-C (Physician Assistant, Certified) who performed the January 2011 cold injury examination, by contrast, opined that it was less likely than not that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities was caused by or a result of a cold injury during service in 1983.  This opinion was also based on review of the claims file (to include the December 2009 VA examiner's opinion), examination of the Veteran, and was supported by stated rationale.  Specifically, the PA-C noted that there was a 19 year period between the time that the Veteran reported experiencing a cold injury until any complaints of foot pain; EMGs had been negative for peripheral neuropathy; and shortly after the Veteran began to complain of symptoms he was diagnosed with diabetes mellitus.  She attributed the Veteran's symptoms to plantar fasciitis and diabetic neuropathy, as opposed to a cold injury during service.    

The Board notes that, despite her finding that the Veteran did not complain of foot pain until 19 years after the reported cold injury, as noted by the December 2009 VA examiner, the Veteran complained of right mid-foot pain in April 1990 and, during VA treatment in September 2000, he presented with complaints of pain in his hands and feet.  Additionally, while the January 2011 VA examiner's opinion was based, in part, on the fact that the Veteran was diagnosed with diabetes mellitus shortly after he began to complain of symptoms, the December 2009 VA examiner considered and addressed the Veteran's diabetes mellitus, but opined that it was not clinically possible to distinguish the severity caused by the natural progression of the condition having its onset in service versus any additional disability due to diabetes mellitus or any other superimposed medical condition.  

The Board observes that, to the extent that the opinion of the December 2009 VA examiner is based on the history of a non-freezing cold injury in service, as reported by the Veteran, such reliance only warrants the discounting of a medical opinion where the Board finds that the Veteran's allegations are not credible, which is not the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).   Rather, the Board finds the Veteran's description of conditions during his in-service training to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, service treatment records from the Veteran's first period of service indicate that he was an Army Ranger and his Form DD 214 from this period of service lists his military occupational specialty as an indirect fire infantryman.  

Upon review, both the December 2009 and January 2011 VA examiners are competent medical professionals who had access to the pertinent facts at issue in this case.  Likewise, both professionals offered opinions on the basis of those facts following examination of the Veteran.  Each opinion was supported by a rationale.  Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of the December 2009 and January 2011 VA examiners sufficient to place the evidence in relative equipoise on the nexus issue.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral peripheral neuropathy of the upper and lower extremities are met.  


ORDER

Service connection for a bilateral foot/ankle condition, specifically, peripheral neuropathy, is granted, subject to the laws and regulations governing the payment of VA compensation.

Service connection for a bilateral hand/wrist/forearm condition, specifically, peripheral neuropathy, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Unfortunately, the claims file reflects that further action regarding the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As regards the claim for service connection for vertigo, in June 2009, the Board noted that service treatment records reflect complaints of lightheadedness in April 1995, and post-service records of VA and private treatment include complaints regarding and treatment for dizziness.  Accordingly, the claim was remanded to afford the Veteran a VA examination to obtain a medical opinion regarding the complaints of vertigo.  

The December 2009 VA general medical examiner stated that the Veteran's vertigo condition required specialty examination by an otolaryngologist.  The Veteran was subsequently afforded a VA ear disease examination in January 2011.  The physician stated that the Veteran entered service in 1990 and was released in 1991.  The physician commented that review of the Veteran's medical records was negative for any complaints of vertigo or ear disease.  He noted that the Veteran reported that his vertigo began in 1996, after discharge from service.  The impression following examination was vertigo by history.  The physician opined that, on review of the Veteran's record, he did not see any complaints of vertigo during service, nor did he see any documentation that the Veteran had vertigo, except by history.  Therefore, he opined that it was less likely than 50 percent that the Veteran's vertigo was related to anything during service.  

The Board finds that the January 2011 VA examiner's opinion is based on inaccurate findings.  Initially, while the Veteran did have a period of service from December 1990 to April 1991, as noted in the introduction, he also served on active duty from March 1983 to February 1987, from May 1989 to September 1990, and from July 1994 to July 1997.  Significantly, as noted in the June 2009 remand, the Veteran complained of lightheadedness in April 1995.  Additional service treatment records from the Veteran's first period of service reflect that, in November 1983, he presented with complaints of dizziness for three days.  He gave a prior history of the same condition.  The assessment was equilibrium loss secondary to a granular pharyngitis.  Further, post-service records of VA and private treatment include complaints regarding and findings of dizziness.  The assessment during VA treatment in August 1999 was vertigo.  

Because VA undertook to provide a VA examination to evaluate the Veteran's claimed vertigo, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that another VA examination, to evaluate this claimed disability, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In June 2009, the Board also remanded the claims for increased ratings for the Veteran's cervical spine disability and allergic rhinitis to afford the Veteran VA examinations to assess the current severity of these disabilities.  As regards the cervical spine disability, the examiner was instructed to conduct range of motion testing of the cervical spine and render specific findings as to whether, during the examination, there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion was observed, the physician was to indicate the point at which pain began.

The Veteran's cervical spine was evaluated during VA general medical examination in December 2009.  Range of motion testing of the cervical spine revealed flexion from 0 to 45 degrees, extension from 0 to 15 degrees, lateral flexion from 0 to 20 degrees, bilaterally, right rotation from 0 to 60 degrees, and left rotation from 0 to 40 degrees.  The examiner noted that there was pain on each range of motion tested; however, he did not indicate the point at which pain began.  Notably, in correspondence dated in June 2011, the Veteran reported that, on range of motion testing during his VA examination, he experienced pain at a level 10 out of 10 when moving his head approximately one inch down, up, left, and right.  Accordingly, to ensure compliance with the June 2009 remand, and to ensure that the record reflects the current severity of the service-connected cervical spine disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; Stegall v. West, 11 Vet. App. 268, 271 (1998).

As regards his service-connected allergic rhinitis with headaches, during the December 2009 VA general medical examination, the Veteran reported no episodes of incapacitating allergic rhinitis with headaches, requiring treatment with antibiotics, during the past year.  He stated that, approximately once a month, he experienced one to two days of increased symptoms, frequently prostrating, which he self-treated by adding saline lavage to his treatment regimen.  His symptoms were described as including nasal congestion, post-nasal drainage, and sinus headaches approximately once a week (not prostrating).  In his June 2011 correspondence, the Veteran reported that he had prostrating attacks of headaches/fatigue/dizziness several times a week.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  Based on the June 2011 correspondence, the Board finds that a new VA examination to evaluate this disability is also warranted.  

Accordingly, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled VA examination(s), without good cause, may result in denial of the claim for service connection for vertigo, and shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file any copy(ies) of notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that the record before each VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The record suggests that potentially pertinent private medical records have not been obtained.  In this regard, an August 2009 record of treatment from the Veteran's chiropractor, Dr. L.B., indicates that his primary care provider was Dr. W.  A November 2010 record of VA treatment reflects that the Veteran's outside primary care physician was Dr. J.  The Veteran indicated that he was no longer seeing this physician and would receive all of his care from VA in the future.  The claims file includes records of private treatment from Dr. J. at Rocky Top Medical Center, dated from August 2007 to April 2009; however, the treatment records discussed above indicate that more recent private treatment records may be available.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims remaining on appeal are being remanded, the RO should obtain and associate with the claims file any additional records of treatment pertinent to these claims from the Rocky Top Medical Center and/or Dr. W.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the Nashville VAMC (to include the Knoxville Outpatient Clinic), dated from October 2005 to November 2010.  On remand, the RO should attempt to obtain any additional records from this facility.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding pertinent treatment records from the Nashville VAMC, to include the Knoxville Outpatient Clinic, since November 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.   

Further, to ensure that all due process requirements are met, and the record before the examiners is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of each claim for increased rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Finally, in a February 2011 rating decision, the RO granted service connection and assigned an initial 40 percent rating for chronic fatigue syndrome.  In the rating decision, the AMC indicated that a higher evaluation of 60 percent was not warranted unless there were signs and symptoms which were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level; or signs and symptoms which waxed and waned resulting in periods of incapacitation of at least six weeks total duration per year.  In his June 2011 correspondence, the Veteran stated that, regarding the recent decision regarding fatigue, he had incapacitating incidents far greater than six weeks a year, and his daily activities were at less than 75 percent of levels prior to the onset of his illness.  The Board finds that this correspondence expresses disagreement with the initial rating assigned for chronic fatigue syndrome.  However, the Veteran has yet to be issued a statement of the case (SOC) regarding a claim for a higher initial rating for chronic fatigue syndrome.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no SOC issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish to the Veteran an SOC as regards the claim for an initial rating in excess of 40 percent for chronic fatigue syndrome, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to an initial rating in excess of 40 percent for chronic fatigue syndrome-a timely appeal must be perfected within 60 days of the issuance of the statement of the case or one year of issuance of the February 2011 rating decision.  

2.  The AMC/RO should obtain any outstanding records of evaluation and/or treatment pertinent to the claims remaining on appeal from the Nashville VAMC, to include the Knoxville Outpatient Clinic, since November 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from the Rocky Top Medical Center, since April 2009, and/or Dr. W.  (identified above), the AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file. 

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from the Rocky Top Medical Center and/or Dr. W. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The claims folder should be made available to each examiner for review prior to the examination and the examiner is requested to acknowledge such review in the examination report or in an addendum.

Vertigo - The examiner should provide a diagnosis for any complaints of vertigo and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that such disorder is etiologically related to service.  In rendering the requested opinion, the examiner should specifically consider and address the Veteran's in-service complaint of dizziness (in November 1983) and lightheadedness (in April 1995), as well as the post-service complaints regarding dizziness and the August 1999 assessment of vertigo.  

If the complaints of vertigo cannot be attributed to any known clinical diagnosis, the examiner should indicate whether these complaints represent objective indications of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  The examiner should describe the severity of such symptomatology.  

Cervical spine - the examiner should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's cervical spine disability, other than bilateral peripheral neuropathy of the upper extremities. The examiner should describe the severity of any neurological symptoms, specifically, whether such symptoms are mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes). The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

Allergic Rhinitis with Headaches - the examiner should describe the frequency and extent of the Veteran's allergic rhinitis with headaches. Specifically, whether the Veteran's disability (a) is manifested by characteristic prostrating attacks averaging 1 in 2 months over the last several months, (b) is manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, or (c) consists of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The examiner should also indicate whether the Veteran has allergic rhinitis with or without polyps, and should describe the percentage of any obstruction of either nasal passage as a result of allergic rhinitis.  

Each examiner should set forth all examination findings, along with complete rationales for any conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the AMC/RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate the claims remaining on appeal.  If the Veteran fails, without good cause, to report to any scheduled examination(s), in regard to his claims for increased ratings, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority.  The AMC/RO's adjudication of the claims for increased ratings should include consideration of whether staged rating, pursuant to Hart (cited to above), is warranted.

9.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


